DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 02/11/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Claims 54-55, 57-63, 65-68, 70 and 74-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of Knuppel et al. (U.S. PG-Pub. No. 2002/0155072 A1). 
Choi teaches a cosmetic composition (title and abstract) comprising:
 (i) An emulsifying agent (page 4, line 2), i.e. polyglyceryl-10-stearate, for example (page 6, line 13), in an amount of 0.01 % to 10 % by weight, based on the total weight of the composition (page 6, line 22-23).  This reads on the polyglyceryl-10-stearate and its amount (less than 6 % by weight, or from 0.1 % to 2.8 % by weight) of claims 54 and 57, and on the stability limitations of claims 74-77.
(ii) UV-blocking agent (page 4, line 3).  This reads on the UV-filter substances of claim 54.
It is noted that Choi does not teach that lecithin must be present or used in the composition; and Choi also does not teach the inclusion of compositions I, II, III and IV, as recited in claim 54.
Choi does not teach that the UV-blocking composition comprises one or more film-formers as recited in claims 54-55.
However, Knuppel teaches a light protection cosmetic and dermatological formulation, which comprises: (i) film-forming polymers (i.e. polyurethanes) for improving the water-resistance of cosmetic or dermatological formulations and (ii) at least one UV filter substance (page 2: [0016] & [0018]). This reads on the film-forming agent of claims 54 and 55.
Knuppel teaches that such water-resistant formulations provide several beneficial effects that would overcome disadvantages of the art (i.e. limited water-resistance of O/W-type emulsions; insufficient binding between the UV-filters and the surface of the user’s skin; difficulty in washing off UV-filters [0013]; and, lower costs for manufacturing said formulations [0014]).
It would be prima facie obvious to one of ordinary skill in the art to include Knuppel’s teachings within those of Choi. One of ordinary skilled in the art would have been motivated to incorporate Knuppel’s film-forming polymer, into Choi’s photoprotective cosmetic formulation that comprised UV filters, because Knuppel teaches that the inclusion of the film-forming polymers not only improve the water-resistance of cosmetic formulations, but also improve existing disadvantages of prior art formulations (i.e. film-forming polymers improve binding between UV-filters and the surface of the user’s skin, and lower the costs for manufacturing cosmetic formulations), as taught by Knuppel at [0013-0018].
It is noted that Choi indicates that the composition may comprise one emulsifying agent, i.e. the polyglyceryl-10-stearate set forth above (page 5, line 23-24; & page 6, line 13). As such, Choi’s composition may not comprise additional emulsifying agents, and this reads on the preparation does not comprise further emulsifiers, as recited in claim 58.
Choi also teaches an alternative composition, which can comprise an additional emulsifying agent, i.e. behenyl alcohol (page 5, line 23-24; & page 6, line 19).  It is noted that behenyl alcohol is a non-ethoxylated alcohol, and is a white solid at standard conditions, as evident by the article of BENHENYL ALCOHOL (of record, obtained via CHEMICALLAND 21).  Thus, it reads on the preparation comprises an additional non-ethoxylated emulsifier which is a solid, as recited in claims 59 and 73.
Claim 60 is rendered prima facie obvious because Choi disclosed [page 6, line 2] glyceryl stearate.
Choi teaches that the composition can be provided in the form of O/W (oil-in-water) emulsions, wherein the water-phase component can be purified water (page 1, line 7-8; & page 9, line 4-6).  Thus, it reads on the claimed preparation further comprises water and is an O/W form, as recited in claim 61.
Choi does not teach the composition present as a hydrodispersion as recited in claim 62; or, as a spray, as recited in claim 67.
Nonetheless, Knuppel teaches that the improved water-resistant cosmetic or dermatological formulation can be provided in the form of O/W (e.g., a spray-able) emulsion or of a hydrodispersion (page 12: claims 1-5). This reads on the claimed preparation as a hydrodispersion of claim 62; and, a spray of claim 67. The motivation to combine Knuppel with Choi was previously discussed.
With respect to the claimed preparation exhibiting a contact angle of greater than 35º as recited in claim 63, since the cited reference Choi teaches the composition comprising the same polyglyceryl-10-stearate component and a UV-blocking substance as the present claim 54, the prior art composition would intrinsically have the similar contact angle as the composition claimed.
Choi does not teach the composition is present in the form of a cream or lotion, as recited in claims 65-66.
But, Knuppel teaches that the formulation can be in the form as cream or lotion (see: [0059]). This reads on the “cream” and “lotion” forms of the preparation, as recited in claims 65-66. The motivation to combine Knuppel with Choi was previously discussed.
Claim 68 is rendered prima facie obvious because Choi taught glycerin [Tables 1 and 2].
Claim 70 is rendered prima facie obvious because parabens, formaldehyde donors, organohalogenic substances, benzoic acid, formates and tea tree oil were not disclosed as required ingredients of Choi.
Further, regarding claims 74-77, the instant claims recite stability for a period of at least 6 months at room temperature, and when stored at 40 ºC; stability for a period of at least 3 years at room temperature.
The originally filed Specification [0059] disclosed that the preparations, produced with less than 6% by weight of polyglyceryl-10 stearate, are stable for a period of at least 3 years at room temperature and for at least 6 months when stored at 40° C. Less than 6% by weight or less than 3% by weight of PG-10 stearate does not mean 0% by weight. Preferably, the minimum fraction of PG-10 stearate is 0.1% by weight.
Choi taught an emulsifying agent (page 4, line 2), i.e. polyglyceryl-10-stearate, for example (page 6, line 13), in an amount of 0.01 % to 10 % by weight, based on the total weight of the composition (page 6, line 22-23).  
It appears that the compositions of the instant claims (6% by weight of polyglyceryl-10 stearate) and those of the prior art (polyglyceryl-10-stearate in an amount of 0.01 % to 10 % by weight) would reasonably be expected to have substantially the same physical and chemical properties (stable for a period of at least 3 years at room temperature and for at least 6 months when stored at 40° C).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds (polyglyceryl-10-stearate at less than 10 %, which overlaps, and reads on, less than 6 %), then the properties that the Applicant discloses and/or claims are necessarily present (see MPEP 2112).

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 
Applicant argued that the present invention is formulated as a photoprotective preparation, in contrast to Choi, which does not teach or suggest the disclosed emulsions as such.
The Examiner disagrees. Choi is directed to UV-blocking cosmetics [abstract and title].
Applicant argued that Choi teaches the emulsion is stable but in impregnated form, and that Choi does not indicate that the emulsion itself is stable. Applicant argued that Knuppel does not cure the deficiencies of Choi.
The Examiner disagrees. Choi suggests how to obtain the stability for the UV-blocking composition. For example, from page 6, line 22 to page 7, line 4, Choi teaches the UV-blocking composition comprises an emulsifying agent (i.e. one of the specific emulsifying agents is the claimed polyglyceryl-10-stearate) in an amount of 0.01 % to 10 % by weight based on the total weight of the composition, and Choi further points out that the said concentration range is critical to the stability of the composition.  
In addition, at page 4, from line 20 to page 5, line 14, Choi also suggests how much of the oil-phase component and water-phase component can be used in order to provide the stability to the composition.
Therefore, as opposed to the Applicant’s argument, Choi teaches that the “composition” itself is stable when the amount of the composition components, i.e. the emulsifying agent is used between 0.01 % and 10 % by weight, are present within the range as taught.  Choi, in addition, also teaches that the stability of the composition can be maintained when it is impregnated into the expand urethane foam (see Reference examples disclosed in Choi), instead of placing in a plastic container (see Comparative examples disclosed in Choi), as the final product for use and carry.
Furthermore, the originally filed instant Specification [0059] disclosed that, the preparations produced with less than 6% by weight of polyglyceryl-10 stearate are stable for a period of at least 3 years at room temperature and for at least 6 months when stored at 40° C. Less than 6% by weight or less than 3% by weight of PG-10 stearate does not mean 0% by weight. Preferably, the minimum fraction of PG-10 stearate is 0.1% by weight.
Since Choi taught an emulsifying agent (page 4, line 2), i.e. polyglyceryl-10-stearate, for example (page 6, line 13), in an amount of 0.01 % to 10 % by weight, based on the total weight of the composition (page 6, line 22-23), it appears that the compositions of the instant claims (6% by weight of polyglyceryl-10 stearate) and those of the prior art (polyglyceryl-10-stearate in an amount of 0.01 % to 10 % by weight) would reasonably be expected to have substantially the same physical and chemical properties (stable for a period of at least 3 years at room temperature and for at least 6 months when stored at 40° C).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds (polyglyceryl-10-stearate at less than 10 %, which overlaps, and reads on, less than 6 %), then the properties that the Applicant discloses and/or claims are necessarily present (see MPEP 2112).

Regarding Choi, the Applicant argued that expanded polyurethane foam products impregnated with emulsions are not the usual way to apply water-resistant products to skin. 
The Examiner notes the allegations that impregnated urethane foams are not the usual way to apply water-resistant products to skin, but this is merely attorney argument since it is unsupported by fact. The arguments of counsel cannot take the place of factually supported evidence. MPEP 2145. Choi is presumed to be operable and enabling for all that it discloses. The burden is on the Applicant to provide facts rebutting the presumption of this operability. MPEP 2121 I. Furthermore, nothing in Choi criticizes, discredits or otherwise discourages water-resistant preparations.

Applicant argued that Knuppel does not motivate the skilled artisan to combine its disclosure with that of Choi, since Choi’s teachings are allegedly not the usual way in which water-resistant products are applied to the skin.
The Examiner responds that Choi teaches application to the skin [abstract, technical field, and throughout the disclosure].
It would be prima facie obvious to one of ordinary skill in the art to include Knuppel’s teachings within those of Choi. One of ordinary skilled in the art would have been motivated to incorporate Knuppel’s film-forming polymer, into Choi’s photoprotective cosmetic formulation that comprised UV filters, because Knuppel teaches that the inclusion of the film-forming polymers not only improve the water-resistance of cosmetic formulations, but also improve existing disadvantages of prior art formulations (i.e. film-forming polymers improve binding between UV-filters and the surface of the user’s skin, and lowers the costs for manufacturing cosmetic formulations), as taught by Knuppel at [0013-0018].

Applicant argued that one of ordinary skill in the art would not consider combining Kunppel’s teachings (hydrodispersion, cream, lotion) with those of Choi (O/W and W/O emulsions), because Choi is limited to low viscosity emulsions.
The Examiner disagrees. Knuppel taught [0121] that preference was given to formulations in which water was in the external phase, in particular O/W emulsions and hydrodispersions. Furthermore, Knuppel also taught [0059] creams and lotions as advantageous bases for pharmaceutical preparations. 
Choi taught [page 2, lines 3-10] that public interest is in products for protecting the skin from the sun, where UV blocking products are generally prepared in the form of cream or lotion, and can be classified as O/W type emulsions.
The skilled artisan would be motivated to combine Knuppel (e.g., hydrodispersion, cream, lotion) with Choi (O/W emulsions) because Knuppel preferred formulations with water in the external phase (O/W emulsions, hydrodispersions). Additionally, the skilled artisan would be motivated to combine Knuppel with Choi, in order to formulate preparations (O/W emulsions) with advantageous bases (creams and lotions, which can be classified as O/W emulsions).
2. Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of Knuppel et al. (U.S. PG-Pub. No. 2002/0155072 A1) and De La Poterie et al. (U. S. Patent No. 6,464,969 B2).
The pre-AIA  35 U.S.C. 103(a) rejection over Choi and Knuppel was previously discussed.
The combined Choi and Knuppel taught film-forming polymers, as discussed, but were silent polyisobutene, as recited in claim 56.
De La Poterie teaches a cosmetic composition (i.e. an anti-sun composition) comprising a film-forming polymer, which has good resistance to water [col. 1, lines 3-6 & 16-17; & col. 2, lines 23-25], wherein the film-forming polymer can be polyurethane-types [col. 5, lines 55-63; & claim 15], or vinyl-types (i.e. isobutene) [col. 5, lines 32-35 & 43-45].  This reads on the film-forming agent is polyisobutene of claim 56.
Since Choi and Knuppel generally taught cosmetics with film-forming polymers, it would have been prima facie obvious to one of ordinary skill in the art to include polyisobutene within the combined teachings of Choi and Knuppel, as taught by De La Poterie. 
An ordinarily skilled artisan would have been motivated to improve the water resistance of the cosmetic, as taught by De La Poterie at col 1, lines 3-6 and 16-17 and at col 2, lines 23-25. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select polyisobutene for incorporation into a composition, based on its recognized suitability for its intended use as a film-forming agent, as taught by De La Poterie.
Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 
Applicant argued patentability of claim 56, based on its dependence from the independent claim.
The Examiner disagrees. Patentable subject matter has not been identified in the present application. The pre-AIA  35 U.S.C. 103(a) rejection over claim 56 is maintained. No claims are allowed.

3. Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of Knuppel et al. (U.S. PG-Pub. No. 2002/0155072 A1), further in view of Butuc et al (USP 6,881,776 B2) and further in view of Frosch et al (DE 19820660 C5).
The pre-AIA  35 U.S.C. 103(a) rejection over Choi, in view of Knuppel was previously discussed. 
Additionally, Choi taught convenient products to use and carry, as previously discussed. Further, Knuppel et al taught formulations prepared as hydrodispersions, as discussed above. 
Although the combined Choi and Knuppel taught convenient sunscreen formulations prepared as hydrodispersions, the combination did not specifically disclose gel formulations, as recited in claim 64. 
Nonetheless, Butuc taught [col 1, lines 30-35] that gel compositions have been used in a variety of cosmetic, and health and beauty applications. Gel compositions have proven to be convenient and efficient vehicles or carriers for the application of various active ingredients to the skin, including sunscreen active ingredients. 
Furthermore, Frosch taught stable gel sunscreen preparations [title, abstract and claim 1] comprising a hydrodispersion [claims 5-7 and 10-14], wherein the hydrodispersion was stabilized by a gel skeleton [0012-0013].
Since the combined Choi and Knuppel taught sunscreen products that were convenient to use and carry, and formulated as hydrodispersions, it would have been prima facie to one of ordinary skill in the art to include gel formulations within the teachings of Choi and Knuppel. 
An ordinarily skilled artisan would have been motivated to stabilize the hydrodispersion, taught by the combined Choi and Knuppel, with a gel skeleton, as taught by Frosch [Frosch; at the abstract and claims, and at 0012-0013]. Furthermore, an ordinarily skilled artisan would have been so motivated, because gel compositions have been used in a variety of cosmetic, and health and beauty applications. Gel compositions have proven to be convenient and efficient vehicles or carriers for the application of various active ingredients to the skin, including sunscreen active ingredients, as taught by Butuc [Butuc; col 1, lines 30-35]. 

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 
Applicant argued that providing a composition according to Choi (O/W or W/O emulsion) in the form of a gel (Butuc and Frosch) would render Choi unsatisfactory for its intended purpose.
The Examiner disagrees. Choi does not criticize, discredit, exclude or otherwise discourage preparations according to Butuc and Frosch. 

4. Claims 54-55, 57-62 and 65-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of Göppel et al (USP 7,060,257 B2).
Choi disclosed [abstract] a cosmetic product comprising a UV-blocking W/O or O/W composition. Said composition comprised 0.01-10 weight percentage of polyglyceryl-10 stearate [page 6, lines 13 and 23]. UV-blocking agents and glycerin (e.g., skin moisturizer) were disclosed [Tables 1 and 2]. Lecithin was not disclosed as a required ingredient.
According to Choi [page 2, 2nd paragraph], UV blocking products have been used mainly in the summer season. However, recently, as life styles have changed due to an increase in the number of people enjoying leisure, and as the recognition of the harmfulness of UV radiation has increased, the demand for the use of UVblocking products in all four seasons, rather than only in summer, has increased. Accordingly, consumer demand has increased for UV blocking products having increased usability and convenience to use. 
Although Choi taught an increased demand for UV blocking products having an increased usability and convenience, Choi did not specifically disclose a water-resistant cosmetic or dermatological preparation, as recited in claim 1.
Nevertheless, Göppel taught water-resistant cosmetic or dermatological light protection preparations. As per Göppel, most sunscreens are applied in the vicinity of water or during sporting activity (perspiration), for which reason the water resistance of such formulations is attributed particular importance. Children, in particular, like splashing around in water and can only be kept away from it with difficulty, to finish playing in time to avoid sunburn. Accordingly, water resistant preparations are advisable particularly for children, since water-resistant sunscreens also protect the user from sunburn during bathing [Göppel; col 3, lines 25-35].
It was advantageous to incorporate film formers into the cosmetic or dermatological preparations, for example, in order to improve the water resistance of the preparations, or to increase the UV protection performance [col 22, lines 47-53 and at lines 65-67].
Since Choi taught an increased consumer demand for UV blocking products having an increased usability and convenience, it would have been prima facie obvious to one of ordinary skill in the art to include water-resistant formulations within the teachings of Choi. An ordinarily skilled artisan would have been so motivated, because most sunscreens are applied in the vicinity of water or during sporting activity (perspiration), for which reason the water resistance of such formulations is attributed particular importance. Children, in particular, like splashing around in water and can only be kept away from it with difficulty, to finish playing in time to avoid sunburn. Accordingly, water resistant preparations are advisable particularly for children, since water-resistant sunscreens also protect the user from sunburn during bathing [Göppel; col 3, lines 25-35].
Claim 54 recites less than 6 % by weight polyglyceryl-10 stearate. Choi taught the said ingredient at 0.01-10 weight percentage. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Choi, in view of Göppel, read on claims 54-55, 58, 61, 68-69.
Claim 57 recites from 0.1 % to 2.8 % polyglyceryl-10 stearate. Choi taught the said ingredient at 0.01-10 weight percentage. A prima facie case of obviousness exists because of overlap, as discussed above.
Regarding the claim 58 limitation of ‘no further emulsifiers’, Choi taught [page 5, line 23] ‘at least one emulsifying agent’. As such, Choi reads on the recited claim 58 limitation.
Claims 59-60 and 73 are rendered prima facie obvious because Choi disclosed [page 6, line 2] glyceryl stearate.
At the abstract and technical field, Choi taught convenient products to use and carry. However, regarding claims 62 and 65-67, Choi did not specifically disclose hydrodispersions, lotions, creams or spray formulations. 
Nonetheless, Göppel taught that O/W emulsions are advantageously prepared as hydrodispersions [col 6, line 65 to col 7, line 1 and at 8, lines 12-18] for use as lotions or sprays; Göppel further taught creams [Tables 5 and 6; col 12, line 4; col 18, line 63].
Since Choi taught products that were convenient to use and carry, it would have been prima facie to one of ordinary skill in the art to include creams, as well as hydrodispersions for use as lotions or sprays, within the teachings of Choi, as taught by Göppel. An ordinary skilled artisan would have been motivated by Göppel’s teachings that O/W emulsions are advantageously prepared as creams, as well as hydrodispersions for use as lotions or sprays [col 6, line 65 to col 7, line 1 and at 8, lines 12-18]. Further, an ordinarily skilled artisan would have been motivated to include, within Choi, convenient products.
Claims 70-72 are rendered prima facie obvious because parabens, formaldehyde donors, organohalogenic substances, benzoic acid, formates and tea tree oil were not disclosed as required ingredients.


Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 

Applicant argued that Göppel does not cure the deficiencies of Choi.
The Examiner disagrees. The Applicant’s arguments, and the Examiner’s response, over Choi were previously presented.
Applicant argued that there is no motivation to combine Göppel with Choi.
The Examiner disagrees. Since Choi taught an increased consumer demand for UV blocking products having an increased usability and convenience, it would have been prima facie obvious to one of ordinary skill in the art to include water-resistant formulations within the teachings of Choi. An ordinarily skilled artisan would have been so motivated, because most sunscreens are applied in the vicinity of water or during sporting activity (perspiration), for which reason the water resistance of such formulations is attributed particular importance. Children, in particular, like splashing around in water and can only be kept away from it with difficulty, to finish playing in time to avoid sunburn. Accordingly, water resistant preparations are advisable particularly for children, since water-resistant sunscreens also protect the user from sunburn during bathing [Göppel; col 3, lines 25-35].

Applicant argued that one of ordinary skill in the art would not include the creams, hydrodispersions, lotions or sprays of Göppel within the teachings of Choi, since Choi is limited to foam compositions. Applicant argued that the foam products of Choi have nothing in common with the foamed or foamable compositions of Göppel. 
The Examiner disagrees. The teachings of Choi and Göppel do not exclude each other. Both Göppel and Choi taught O/W emulsion formulations. Furthermore, Göppel taught that O/W emulsions are advantageously prepared as hydrodispersions [col 6, line 65 to col 7, line 1 and at 8, lines 12-18] for use as lotions or sprays; Göppel further taught creams (e.g., a type of an O/W emulsion) [Tables 5 and 6; col 12, line 4; col 18, line 63].
5. Claims 56 and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of Göppel et al (USP 7,060,257 B2) and further in view of Ranade et al (US 2010/0266648 A1).
The pre-AIA  35 U.S.C. 103(a) rejection over Choi and Göppel was previously discussed.
Although the combination of Choi and Göppel taught water-resistant products, the combination was silent polyisobutene, as recited in claim 56, and the contact angle of the products, as recited in claim 63. 
Ranade taught [abstract] compositions for imparting super-hydrophobic properties to cosmetics, which can be used to significantly improve water repellency compared to traditional cosmetics. As used therein [0028], the term “superhydrophobic” refers generally to any surface which gives a contact angle with water of greater than 140°.
Superhydrophobicity can be quantitatively evaluated by measuring the contact angle with water, using a contact angle goniometer or other like method known in the art, or may be qualitatively evaluated by visual inspection and observation of water repellency, i.e., observation of water beads rolling off a cast film. Superhydrophobicity provides water repellency to a surface, and consequently, affects the long-wear properties and self-cleaning properties of cosmetic compositions following administration to the skin [0029]. 
A required component of Ranade was a polymeric film-former, in order to impart hydrophobicity, said film-former inclusive of polyisobutene [0032 and 0035-0036].
Since the combination of Choi and Göppel taught water-resistant products, it would have been prima facie obvious to one of ordinary skill in the art to include within said combination, products having polyisobutene, and a contact angle greater than 140°, as taught by Ranade. An ordinarily skilled artisan would have been motivated to provide water repellency to a surface and, consequently, affect the long-wear properties and self-cleaning properties of cosmetic compositions following administration to the skin, as taught by Ranade [Ranade; abstract and at 0028-0029; 0032 and 0035-0036].
The instant claim 63 recites a contact angle of greater than 35 º. Ranade taught a contact angle greater than 140°. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 
Applicant argued that the claims rejected over Ranade are patentable based upon dependency. Applicant argued that Ranade does not cure the deficiencies of Choi and Göppel.
The Examiner disagrees. Patentable subject matter has not been identified in the present application. Regarding the deficiencies of Choi and Göppel, the combination was silent the film-former polyisobutene. Ranade’s teachings of polyisobutene to impart hydrophobicity, which provides water repellency, cures the deficiencies of Choi and Göppel with respect to the polymer.

6. Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of Göppel et al (USP 7,060,257 B2), further in view of Butuc et al (USP 6,881,776 B2) and further in view of Frosch et al (DE 19820660 C5).
The pre-AIA  35 U.S.C. 103(a) rejection over Choi, in view of Göppel, was previously discussed. 
Additionally, Choi taught convenient products to use and carry, as previously discussed. Further, Göppel et al taught formulations advantageously prepared as hydrodispersions, as discussed above. 
Although the combined Choi and Göppel taught convenient sunscreen formulations advantageously prepared as hydrodispersions, the combination of Choi and Göppel et al did not specifically disclose gel formulations, as recited in claim 64. 
Nonetheless, Butuc taught [col 1, lines 30-35] that gel compositions have been used in a variety of cosmetic, and health and beauty applications. Gel compositions have proven to be convenient and efficient vehicles or carriers for the application of various active ingredients to the skin, including sunscreen active ingredients. 
Furthermore, Frosch taught stable gel sunscreen preparations [title, abstract and claim 1] comprising a hydrodispersion [claims 5-7 and 10-14], wherein the hydrodispersion was stabilized by a gel skeleton [0012-0013].
Since the combined Choi and Göppel taught sunscreen products that were convenient to use and carry, and advantageously formulated as hydrodispersions, it would have been prima facie to one of ordinary skill in the art to include gel formulations within the teachings of Choi and Göppel. 
An ordinarily skilled artisan would have been motivated to stabilize the hydrodispersion, taught by the combined Choi and Göppel, with a gel skeleton, as taught by Frosch [Frosch; at the abstract and claims, and at 0012-0013]. Furthermore, an ordinarily skilled artisan would have been so motivated, because gel compositions have been used in a variety of cosmetic, and health and beauty applications. Gel compositions have proven to be convenient and efficient vehicles or carriers for the application of various active ingredients to the skin, including sunscreen active ingredients, as taught by Butuc [Butuc; col 1, lines 30-35]. 

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 
Applicant argued that providing a composition according to Choi (O/W or W/O emulsion) in the form of a gel (Butuc and Frosch) would render Choi unsatisfactory for its intended purpose.
The Examiner disagrees. Choi does not criticize, discredit, exclude or otherwise discourage preparations according to Butuc and Frosch. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612